DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election/restriction, applicant elected claims 1-6 & 10-14 without traverse.
Claim Objection
Claim 3 is objected for claim language “first slita width…”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 10, 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukushima et al. (US 2018/0277555, hereinafter Fukushima).
With respect to claim 1, Fukushima discloses a semiconductor storage device (fig. 14), comprising: a substrate (10); a stacked body (100) provided above the substrate, wherein the stacked body includes a plurality of first insulating layers (72) and a plurality of conductive layers (70) that are alternately stacked on top of one another along a vertical direction (72 and 70 are alternately stacked);
a plurality of columnar portions (plurality of CL) that penetrate the stacked body (fig. 2); a first slit (slot 60), provided in the vertical direction, that divides one or more of the plurality of conductive layers at least at an upper portion of the stacked body  (slot 60 divides the conductive layers); and a second insulating layer that overlays an opening of the first slit (44), which forms a cavity (fig. 2).
	With respect to claim 2, Fukushima discloses wherein the cavity is provided at least at a bottom portion of the first slit (cavity at the bottom of 60).
With respect to claim 4, Fukushima discloses wherein each of the one or more upper conductive layer is a select gate (para 0032-0033) corresponding to a respective one of the plurality of columnar portions (para 0124 and 0171).
	With respect to claim 10, Fukushima discloses wherein each of the plurality of columnar portions includes a charge trapping portion (32 of fig. 3A).
	With respect to claim 12, Fukushima discloses wherein the first slit extends across some of the plurality of columnar portions that are arranged along a lateral direction (slot 60 extends across CL’s).
With respect to claim 13, Fukushima discloses wherein a second slit (45), provided in the vertical direction, that penetrates the stacked body (fig. 2; 45 penetrates stacked body).
With respect to claim 14, Fukushima discloses wherein the second slit is provided in a plate-shaped portion that extends along a lateral direction (45 extends along lateral direction).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Lu et al. (US 2017/0062454, hereinafter Lu). 
With respect to claim 3, Fukushima discloses the semiconductor storage device according to claim 1.
Fukushima does not explicitly disclose wherein first slit width of a bottom portion of the first slit is narrower than an upper portion of the first slit.
In an analogous art, Lu discloses wherein first slit width of a bottom portion of the first slit is narrower than an upper portion of the first slit (fig. 18; bottom portion of slit 49’ is narrower than top portion).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Fukushima’s disclosed invention by adding Lu’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 5, Fukushima discloses the semiconductor storage device according to claim 1.
Fukushima does not explicitly disclose wherein in a cross section perpendicular to the vertical direction first slit, the first slit includes an intermediate portion having a width narrower than a width of a bottom portion of the first slit.
In an analogous art, Lu discloses wherein in a cross section perpendicular to the vertical direction first slit, the first slit includes an intermediate portion having a width narrower than a width of a bottom portion of the first slit (fig. 18).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Fukushima’s disclosed invention by adding Lu’s disclosure in order to manufacture a semiconductor device according to required specifications.
	With respect to claim 6, Fukushima discloses wherein the cavity is located below the intermediate portion in the first slit (cavity at the bottom of 60).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Imamura et al. (US 2016/0071741, hereinafter Imamura).
With respect to claim 11, Fukushima discloses the semiconductor storage device according to claim 1.
Fukushima does not explicitly disclose wherein the plurality of columnar portions are arranged relative to each other based on a hexagonal shape.
In an analogous art, Imamura discloses wherein the plurality of columnar portions are arranged relative to each other based on a hexagonal shape (para 0074).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Fukushima’s disclosed invention by adding Imamura’s disclosure in order to manufacture a semiconductor device according to required specifications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816